Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.


35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 14 and 15 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “means for” coupled with such functional languages as “encoding”, ” determining”, “decoding” and “refining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 14 and 15 are interpreted to cover the corresponding structures 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over He, Dake(EP 2816805 A1; hereinafter as He) in view of Wiegand et al. (US. Pub. No. 2010/0260260).

Regarding claim 1, He teaches an encoding method comprising([para 0002]- methods and devices that employ conditional refinement of reconstructed data): encoding([see in Fig. 3]-in fig. 3, unit 120) a picture part in a bitstream and reconstructing said picture part([see in fig. 3]- units 122 and 128 with the addition between them: the residual is added to the prediction, thereby obtaining the reconstruction; [see also para 0035 ]); determining refinement data such that([para 0040]- conditional reconstruction refinement" (CRR)): a rate distortion cost computed as a weighted sum of data coding cost and of a distortion between an original version of said picture part and said reconstructed picture part after refinement by said refinement data is decreased compared to a rate distortion cost computed as a weighted sum of data coding cost and of a distortion between said original version of said picture part ([para 0040; 0064 and 0067]- The reference  and said reconstructed picture part without refinement in the case where no mapping applies before coding([see in Fig. 3 and para 0040; 0044-0045]- CRR, knowledge about the prediction information Mi is leveraged to make possible improvements to previously-reconstructed source data. Put another way, if previously-reconstructed source data is identified as being the basis for predicting future source data, then the previously-reconstructed source data may be refined so as to improve the quality (reduce the distortion) of that data).
- a rate distortion cost computed as a weighted sum of data coding cost and of a distortion between an original version of said picture part and said reconstructed picture part after inverse mapping and refinement by said refinement data is decreased compared to a rate distortion cost computed as a weighted sum of data coding cost and of a distortion between said original version of said picture part and said reconstructed picture part after inverse mapping without refinement in the case where mapping applies before coding and said refinement is out of the decoding loop([para 0040; 0064 and 0067]- The reference sample used to predict n samples in the two-dimensional block may be refined to have a value based on a regression model over the n samples it is supposed to predict. If the refined reconstructed sample is intended for output, then the process of 
- a rate distortion cost computed as a weighted sum of data coding cost and of a distortion between a mapped original version of said picture part and said reconstructed picture part after refinement by said refinement data is decreased compared to a rate distortion cost computed as a weighted sum of data coding cost and of a distortion between said mapped original version of said picture part([para 0040; 0064 and 0067]- The reference sample used to predict n samples in the two-dimensional block may be refined to have a value based on a regression model over the n samples it is supposed to predict. If the refined reconstructed sample is intended for output, then the process of determining refinement data may include evaluating a rate-distortion costthat includes the distortion introduced ( or corrected) in the refined reconstructed sample) and said reconstructed picture part without refinement in the case where mapping applies before coding and said refinement is in the decoding loop([para 0040; 0064 and 0067]- The reference sample used to predict n samples in the two-dimensional block may be refined to have a value based on a regression model over the n samples it is supposed to predict. If the refined reconstructed sample is intended for output, then the process of determining refinement data may include evaluating a rate-distortion costthat includes the distortion introduced ( or corrected) in the refined reconstructed sample; [para 0064 and 0067]); and
-encoding said refinement data in said bitstream([para 0044]- The conditional refinement encoder 102 generates refinement data for refining the reconstructed 
However, He does not exclusively disclose of a distortion between said original version of said picture part and said reconstructed picture part after inverse mapping without refinement in the case where mapping applies before coding and said refinement is out of the decoding loop.
In an analogous art, Wiegand teaches of a distortion between said original version of said picture part and said reconstructed picture part after inverse mapping without refinement in the case where mapping applies before coding and said refinement is out of the decoding loop ([see in Fig. 1]- in fig. 1 unit 162, (noting that the inverse tone mapping is carried out in the enhancement layer loop which is a different loop with respect to the base layer loop). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wiegand to the modified system of He to provide a scalable video scheme that supports scalability in terms of pixel value resolution.  It would be further advantageous if this video coding scheme would support a broad spectrum of possible pixel value resolution mappings between different levels of pixel value resolutions [Wiegand; para 0010].
Regarding claim 2, He teaches comprising refining said reconstructed picture part with said determined refinement data before storing said refined picture part in a reference picture buffer in the case where said refinement is in the decoding loop ([para 0040 and 0044]- refined reconstructed samples X' i-n are then stored in the memory 128 

Regarding claim 3, He teaches wherein refining said reconstructed picture part with said refinement data is performed for one color component of said picture part independently of any other color component of said picture part ([para 0085]- CRR control may be enabled via syntax flags in the bitstream based on one or more of the following parameters: • Intra only, • Intra/inter, Luma only Luma/chroma and • Conditional on extended chroma format).
Regarding claim 4, He teaches wherein refining said reconstructed picture part with said refinement data for one color component of said picture part depends on another color component of said picture part([para 0085]- CRR control may be enabled via syntax flags in the bitstream based on one or more of the following parameters: • Intra only, • Intra/inter, Luma only Luma/chroma and • Conditional on extended chroma format).
Regarding claim 5, Wiegand teaches wherein encoding said refinement data in said bitstream comprises encoding for at least one color component N refinement values, N being an integer, said N refinement values defining pivot points of a piecewise-linear function([para 0047 and 0057]-in para 57 discloses piece-wise linear mapping may be used where an arbitrary number of interpolation point's can be specified.  For example, for a base quality sample with value x and two given interpolation points (x.sub.n, y.sub.n) and (x.sub.n+1, y.sub.n+1) the corresponding prediction sample y is obtained by the module 162 according to the following formula).
 Distortion in many coding schemes, such as H.264/AVC or HEVC/H.265, results from quantization. This quantization affects the pixels that are reconstructed from the data that has been quantized and inverse quantized. However, because of the prediction loop, when reconstructed pixels are used as the source for a prediction they tend to result in larger (or more non-zero) residuals, which in turn means additional data that is quantized, thereby propagating the distortion).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 7 have been met in claim 1.
Regarding claim 8, Wiegand teaches further comprising inverse mapping said decoded picture part and wherein refining with the decoded refinement data is applied on the decoded picture part after inverse mapping([see in fig. 1, 6 and para 0096]-).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 15 have been met in claim 1.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Schwarz et al., US 2008/0002767 A1, discloses Coding Scheme Enabling Precision-Scalability.
2.	Dake He et. al., US 2014/0355675 A1, discloses conditional refinement of reconstructed data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487